         Case 2:17-cv-02703-JHS Document 96 Filed 08/06/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 HEALTHCARE SERVICES GROUP, INC.,

                         Plaintiff,
                                                              CIVIL ACTION
        v.                                                    NO. 17-2703

 SKYLINE SERVICES GROUP, LLC, et al.,

                         Defendants.


                                           ORDER

       AND NOW, this 6th day of August 2020, upon consideration of Defendant Joseph

Schwartz’s Motion for an Order Vacating a Default Judgment Pursuant to Fed. R. Civ. P. 60(b)

(Doc. No. 93); Plaintiff Healthcare Services Group, Inc.’s Response in Opposition (Doc. No. 94);

and in accordance with the Opinion of the Court issued this day, it is ORDERED that Defendant

Joseph Schwartz’s Motion (Doc. No. 93) is DENIED.

                                                   BY THE COURT:



                                                   /s/ Joel H. Slomsky
                                                   JOEL H. SLOMSKY, J.




                                               1
